Citation Nr: 0638639	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-42 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1968 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.                 

In September 2005, the veteran appeared at a hearing before 
the undersigned. During the hearing, the veteran submitted 
additional evidence and waived his right to have it initially 
considered by the RO.  38 C.F.R. § 20.1304(c).  A transcript 
of the hearing is in the record.  



FINDING OF FACT

The veteran has peripheral neuropathy, but not acute or 
subacute peripheral neuropathy, which did not have onset 
during service and is not the result of in-service exposure 
to herbicides.  



CONCLUSION OF LAW

Peripheral neuropathy to include as due to exposure to 
herbicides was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1116, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2006).     




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in 
February 2004.  The veteran was notified of the evidence 
needed to substantiate the claim for service connection, 
namely, evidence of an injury or disease in service or event 
in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the general effective date provision for the claim, 
that is, the date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice), of Pelegrini, 18 Vet. App. at 112 (38 C.F.R. § 3.159 
notice), and of Dingess, 19 Vet. App. at 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).     

To the extent that the degree of disability assignable was 
not provided, as the claim of service connection is denied, 
no disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has obtained 
the veteran's service medical records, VA records, and 
private medical records.  The RO has also afforded the 
veteran a VA examination in January 2005.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, no further assistance to the veteran 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Principles of Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  This may be accomplished 
by affirmatively showing inception during service or through 
the application of statutory presumptions.  38 C.F.R. § 
3.303(a).

Since the veteran served in Vietnam, he is presumed to have 
been exposed to Agent Orange.  38 U.S.C.A. § 1116(f).  If a 
veteran was exposed to an herbicide agent during active 
service, acute and subacute peripheral neuropathy will be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e) (2006).  A presumption of service 
connection is afforded only those diseases listed in the 
statute and regulation as having been found by the Secretary 
to have a positive association with exposure to certain 
herbicide agents.

II. Factual Background

Service personnel records show that the veteran served in 
Vietnam. 

The service medical records are negative for any complaint, 
finding, or history of peripheral neuropathy.  On separation 
examination, neurologic evaluation was normal.  

In January 2004, the veteran filed the current claim of 
service connection for peripheral neuropathy due to in-
service exposure to herbicides, including Agent Orange.  

The private medical records show that in June 2000 the 
veteran complained on numbness in the fourth and fifth 
fingers.  Ulnar neuropathy was suspected, but subsequent 
electromyographs were normal.  In October 2002, a physician 
reported that the veteran had an 18-month history of 
progressive weakness in the left leg with burning of the left 
toes.  According to the examiner, the veteran had had two 
electromyographs of the lower extremities suggesting 
polyneuropathy.  The diagnosis was probable polyneuropathy.  

The VA records show that in June 2001 the veteran complained 
of pain and numbness in his feet.  The assessment was 
peripheral neuropathy questionably related to Agent Orange.  
In August 2001, on the VA Agent Orange Registry examination, 
the veteran complained of pain from his knees to the ankles 
since 1999.  Following the physical examination, the 
assessment was complaint of pain in the lower legs without 
objective findings.  In September 2001, the veteran 
complained of problems with numbness and a burning sensation 
in his lower extremities of two to three years' duration.  
The VA physician reported that the veteran had rheumatoid 
arthritis and that he had some features of neuropathy.  In 
December 2001, electromyographs and nerve conduction studies 
suggested L5-S1 radiculopathy, although there was some 
evidence of possible polyneuropathy.  The assessment was 
probable polyneuropathy, likely secondary rheumatoid 
arthritis with superimposed L5-S1 radiculopthy on the left.  
In March 2003, the pertinent diagnosis was polyneuropathy and 
chronic pain.  In October 2003, history included peripheral 
neuropathy of unknown etiology.  In January 2004, a VA 
physician reported that the veteran had chronic peripheral 
neuropathy and a relationship of neuropathy and Agent Orange 
was discussed. 

On VA examination in January 2005, the veteran stated that in 
about 1980 he developed a flopping of his feet when walking 
and that in 1992 or 1993, his left toes went numb.  The 
diagnosis was peripheral neuropathy from the knees distally.  
The examiner noted that upon a review of the veteran's claims 
file, the veteran's diagnosis of chronic peripheral 
neuropathy was established in 2001, and that his first 
symptoms were in 2000.  The examiner noted that only 
transient or acute or subacute peripheral neuropathy, not the 
chronic persistent form of perpiheral neuropathy, was 
associated with herbicide exposure.  The examiner then 
expressed the opinion that it was less than likely that that 
condition was associated with Agent Orange exposure.    

In September 2005, the veteran maintained that his currently 
diagnosed peripheral neuropathy was related to his in-service 
herbicide exposure to include Agent Orange.  The veteran 
stated that approximately seven months after his separation 
from the military, he developed symptoms in his legs.  He 
indicated that over time, his symptoms gradually worsened, 
and that in 2001, he was diagnosed with peripheral 
neuropathy.      

III. Analysis

As a matter of law, only acute or subacute peripheral 
neuropathy is presumed incurred in service as a result of 
exposure to herbicides including Agent Orange.  38 C.F.R. 38 
C.F.R. § 3.309(e).  For purposes of presumptive service 
connection due to exposure to certain herbicides, including 
Agent Orange, acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset.  Thus, the very fact of the 
existence and persistence of the veteran's peripheral 
neuropathy during the pendency of his claim, many years after 
service in Vietnam, precludes its service connection on a 
presumptive basis.

Moreover, on the basis of reports of the National Academy of 
Sciences (NAS), and all other sound medical and scientific 
information and analysis available to the Secretary, the 
Secretary has found that a presumption of service connection 
is not warranted for chronic persistent peripheral 
neuropathy.  68 Fed. Reg. 27,630 (May 20, 2003).

The Board also notes that the Agent Orange Act of 1991, the 
law authorizing presumptions of service connection for 
certain diseases based on exposure to certain herbicides, 
mandates that whenever the Secretary determines, based on 
sound medical and scientific evidence, that a positive 
association exists between exposure of humans to an herbicide 
agent including Agent Orange in Vietnam during the Vietnam 
era and a disease, the Secretary will publish regulations 
establishing presumptive service connection for that disease.  
64 Fed. Reg. 59,233 (Nov. 2, 1999).

It is because of the Secretary's specific finding that a 
presumption is not warranted for chronic persistent 
peripheral neuropathy and the concomitant requirement that 
the Secretary promulgate a presumption when the scientific 
evidence is of the requisite quality, that the veteran does 
not warrant service connection for persistent peripheral 
neuropathy based on Agent Orange exposure on a presumptive 
basis.

Taking the evidence all together, the Board must conclude 
that the veteran does not have acute or subacute peripheral 
neuropathy.  The presumption of service connection is not 
provided for the chronic persistent peripheral neuropathy the 
veteran does have.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

The service medical records are devoid of findings, 
treatment, or diagnoses of peripheral neuropathy in service.  
After service, the first medical evidence of record of 
peripheral neuropathy is in June 2001, more than 30 years 
after service.  

While the veteran maintains that he had neurological symptoms 
in his lower extremities beginning shortly after service and 
that the symptoms are related to exposure to Agent Orange, 
where as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required to support the claim. The veteran as a layperson 
is not competent to offer a medical diagnosis or medical 
opinion and consequently his statements and testimony to the 
extent that he associates the post-service peripheral 
neuropathy to exposure to Agent Orange does not constitute 
medical evidence.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).

The veteran does not have a disease that is recognized by 
medical and scientific studies as having a positive 
association with exposure to Agent Orange. 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  To the extent that a 
relationship of neuropathy and Agent Orange was discussed 
with a physician can be construed as 


favorable evidence, the evidence does not overcome the body 
of credible medical and scientific evidence that the 
Secretary found outweighed an association between herbicide 
exposure and chronic persistent peripheral neuropathy.

As the veteran has chronic peripheral neuropathy, but not 
acute or subacute peripheral neuropathy, which did not have 
onset during service, and as there is no medical or 
scientific evidence that persistent peripheral neuropathy is 
caused by exposure to Agent Orange, the preponderance of the 
evidence is against the claim and the benefit-of-the- doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for peripheral neuropathy to include as 
due to exposure to herbicides, is denied.   


____________________________________________
GEORGE E. GUIDO JR.   
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


